            Case 2:19-cv-01188-BJR Document 1 Filed 07/30/19 Page 1 of 4




 2

 3

 4


 5

 6

 7

 8
                       IN THE UNITED STATES DISTRICT COURT
 9
                    WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
10

11
     SHAWLEE GEIGER,                   )              Case No.   2-~   \q-   CA,J -   \ \   vt>
12                                     )
                        Plaintiff,     )
13                                     )
14
          vs.                          )              COMPLAINT FOR DAMAGES
                                       )
15   UNITED STATES POSTAL SERVICE;     )
          475 L'Enfant Plaza Southwest )
16
          Suite 2P600                  )
17        Washington, DC 20260,        )
                                       )
18
     MEGAN BRENNAN, ADMINISTRATOR;)
19   in her official capacity                   )
            475 L'Enfant Plaza Southwest        )
20          Suite 2P600                         )
21
            Washington, DC 20260,               )
                                                )
22                                  and         )
                                                )
23
     UNITED STATES OF AMERICA,                  )
24                                              )
                            Defendants.         )
25

26

27

28                              PLAINTIFF'S COMPLAINT FOR DAMAGES

29                                                      LAW OFFICE OF ANTHONY M. URIE, PLLC
                                                                    18130 Midvale Ave N. Suite A
                                                                           Shoreline, WA 98133
                                                                               Ph 206-859-3400
            Case 2:19-cv-01188-BJR Document 1 Filed 07/30/19 Page 2 of 4



 1               1. PARTIES, JURISDICTION, VENUE & APPLICABLE LAW
 2
             1.0 This case arises under this Federal Tort Claims Act (FTCA), Title 28, U.S.C.
 3
     §§ 2671-2680. Plaintiff has filed an administrative claim against the United States Postal
 4

 5   Service and the statutory time period has expired without settlement of the administrative

 6   claim, accordingly this case is appropriate for litigation before this court.
 7
             1.1 SHAWLEE GEIGER resides within the Western District of Washington.
 8
             1.2 Defendant United States of America, and its agency the United States Postal
 9

10   Service maintains an office and does business within the Western District of Washington.

11
             1.3 The motor vehicle accident giving rise to this litigation occurred within the
12
     Western District of Washington, City of Seattle, King County Washington.
13

14
             1.4 Jurisdiction and Venue are appropriate in the United States District Court for

15   the Western District of Washington, at Seattle.
16
              2. STATEMENT OF FACTS COMMON TO PLAINTIFF'S CLAIMS
17                        AND ALLEGATIONS OF NEGLIGENCE

18
            2.0 On or about October 26, 2016, Plaintiff, Shaylee Geiger, was operating her
19
     motor vehicle in a safe and reasonable manner, to wit; approaching a stop sign located in
20

21
     her lane of travel. As Plaintiff approached the stop sign in her lane of travel Defendant

22   operated a United States Postal Office in a negligent fashion crossing her lane of travel
23
     striking her vehicle causing both bodily injury and property damage. Plaintiff was in no
24
     manner negligent.
25

26

27

28                             PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                     2
29                                                             LAW OFFICE OF ANTHONY M. URIE, PLLC
                                                                           18130 Midvale Ave N. Suite A
                                                                                  Shoreline, WA98133
                                                                                      Ph 206-859-3400
             Case 2:19-cv-01188-BJR Document 1 Filed 07/30/19 Page 3 of 4



 1                                            3. NEGLIGENCE
 2
              3.1 Defendants agent, an employee of the United States Postal Service,
 3
      negligently operated a United States Postal truck in a negligent, unsafe, and grossly
 4

 5    negligent manner: to wit; making an unsafe tum which caused the United States Postal

 6    truck to strike the front of Plaintiff's vehicle as she approached a stop sign within her lane
 7
      of travel. Defendants agent's negligence of the United States Postal truck was the sole
 8
      negligent act causing injury to plaintiff.
 9

10                               4. PROXIMATE CAUSE AND DAMAGES

11
              4.1 The acts, omissions, negligence, gross negligence, negligence per se, are the
12
      sole and proximate cause ofplaintiffs injuries and resulting damages.
13

14
                                       5. RESERVATION OF RIGHTS

15            5.1 Plaintiff reserves the right to Amend this Complaint to add additional parties
:'6
      or claims as may be supported by facts learned through discovery.
17
                                          6. PRAYER FOR RELIEF
:'8

19            WHEREFORE Plaintiff Prays for the following relief:

20            A. General and special damages in an amount established at the time of trial.
21
              B. Pain and suffering damages, past, present and future, both physical and
22
                  emotional in an amount established at the time of trial.
23

24            C. Special damages for medicine, X-rays, cost of medical treatment and doctors

25                and medical related costs of any nature, past, present and future.
26

27

28                              PLAINTIFF'S COMPLAINT FOR DAMAGES
                                                  3
29                                                        LAW OFFICE OF ANTHONY M. URIE, PLLC
                                                                      18130 Midvale Ave N. Suite A
                                                                             Shoreline, WA 98133
                                                                                 Ph 206-859-3400
     Case 2:19-cv-01188-BJR Document 1 Filed 07/30/19 Page 4 of 4



 1   D. Loss of wages, past, present and future, in an amount established at the time of
 2
        trial.
 3
     E. Property damage.
 4

 5   F. Loss of enjoyment of life in an amount to be proven at the time of trial.

 6   G. For costs of suit, reasonable attorney fees.
 7
     H. For punitive damages in an amount within the jurisdiction ofthis court for
 8
        defendant's gross negligence and or wanton, willful and careless disregard for
 9

10      human life and safety of others.

11
        Dated this 30th day of July, 2019.
12
        By:
13

14

15
        Law Offices of     hony M. Drie, PLLC
16
        ANTHONY ~ DRIE, WSBA#11711
17      Attorney fo/Plaintiff
        Shaw1ee Geiger
18

19

20

21

22

23

24

25

26

27

28                     PLAINTIFF'S COMPLAINT FOR DAMAGES
                                             4
29                                                     LAW OFFICE OF ANTHONY M. VRIE, PLLC
                                                                   18130 Midvale Ave N. Suite A
                                                                          Shoreline, WA 98133
                                                                              Ph 206-859-3400
